Citation Nr: 9934630	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  94-33 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to special monthly pension based on the need 
for aid and attendance by another person or by reason of 
being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from March 1946 to 
May 1947 and from September 1954 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating determination 
of the Des Moines Department of Veterans Affairs (VA) 
Regional Office (RO).  The Des Moines office handled the 
initial rating due to a backlog at the Los Angeles RO as a 
result of an earthquake.  The file was subsequently returned 
to the Los Angeles RO for further action.  As a result of 
this, the Los Angeles RO has been listed on the title page of 
this decision  


REMAND

A review of the record demonstrates that the veteran, on a VA 
Form 9, received in August 1994, checked the box requesting a 
hearing before a Member of the Board at the local VA office.

In response to a January 1996 letter from the RO, the veteran 
indicated that he would appear before a Member of the Board 
in Washington, DC.  In a March 1996 letter, the veteran 
indicated that his ability to appear in Washington, DC was 
limited to certain dates.  

In an August 1996 Report of Contact, it was noted that the 
veteran was again requesting consideration for a Travel Board 
Hearing.  

In response to a March 1997 letter from the RO, the veteran 
checked the box indicating that he desired a Board hearing in 
Los Angeles.  In a handwritten note received later that 
month, the veteran noted that he was not waiving any right to 
an impartial hearing with the Traveling section.  

In his September 1999 written argument, the veteran's 
representative indicated that he was deferring all arguments 
and comments at that time in favor of a personal appearance 
before the Traveling Section of the Board.  To date, the 
veteran has not been afforded the opportunity to appear for 
his requested hearing.  

In order to comply with duty to assist and due process 
requirements, this case is REMANDED for the following:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Los Angeles RO before a Member of the 
Board.  A copy of the notice provided to 
the veteran of the scheduled hearing 
should be placed in the record.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












